Citation Nr: 0636989	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.  

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Entitlement to service connection for residuals of a 
right side injury.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for residuals of a 
cervical spine injury.

6.  Entitlement to service connection for residuals of a 
stomach disorder.

7.  Entitlement to service connection for ulcers.

8.  Entitlement to service connection for adenitis.

9.  Entitlement to service connection for a stroke.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1952 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004, rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO), that denied the several claims of 
entitlement to service connection listed above.  

In August 2006, the veteran testified at a travel Board 
hearing at the RO before the undersigned Veterans' Law Judge.  
The transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


It is noted that while a significant number of the veteran's 
service medical records have been obtained, the veteran has 
alleged that all of them have not.  For example, at his 
hearing before the Board, he testified that hospitalization 
records from a field hospital in Louisiana were not in the 
service medical records.  In such cases, in addition to the 
duties imposed by the VCAA, VA's duty to assist is heightened 
and includes an obligation to search alternative forms of 
records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is contained in 
the claims file only a single inquiry with the National 
Personnel Records Center (NPRC) made for the purpose of 
obtaining the veteran's service medical records.  The veteran 
served on active duty in the United States Army from 
September 1952 to September 1957.  It is unclear whether the 
RO attempted to seek alternative sources for the veteran's 
service medical records.  

Surgeon General's Office (SGO) records of hospitalization, 
morning reports noting absence for medical treatment, and 
records obtained directly from the service department are 
possibly available for the period of the veteran's active 
military service with the U. S. Army.

Based on the provisions of 38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c), and the lack of information in the claims 
file identifying if alternative sources were searched, there 
is insufficient evidence to make a determination that further 
development of the service medical records would be futile.  
Thus, alternative sources for these records must be searched.

Secondly, at his August 2006 travel Board hearing, the 
veteran indicated that he has been in receipt of ongoing 
medical evaluation and treatment for the disorders at issue.  
The medical records of the treatment of the veteran 
subsequent to January 2005 are not contained in the claims 
file.  It is incumbent upon VA to assist the veteran in 
obtaining treatment records and medical evidence, the 
possible location of which has been specifically identified 
by the veteran, in order to fully determine the nature and 
etiology of any disability at issue.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

Finally, the more recent medical records document complaints, 
diagnoses, and/or treatment for the several disorders at 
issue.  The service medical records document the complaints, 
treatment, and/or diagnoses of certain diseases or injuries 
that could, at least conceivably, be related to the current 
disorders at issue.  The veteran has not been afforded a VA 
examination pertaining to the disabilities at issue.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
examination(s) is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should complete the 
development of the evidence with regard 
to the use of alternative methods for 
obtaining any missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, including, but not limited to, 
contacting the NPRC (or any other 
appropriate agency/office) and request 
all available SGO records or morning 
reports documenting the veteran's medical 
care.  The VBA AMC should also contact 
the service department itself for the 
purpose of obtaining service medical 
records directly from the U.S. Army.  In 
that regard, the veteran's allegations 
with respect to the records alleged to be 
missing should be consulted and 
referenced to the service department.   

2.  After obtaining all necessary 
information, authorizations, and 
releases, the AMC should attempt to 
obtain copies of any treatment records 
identified by the veteran, regardless of 
the source, from any health care provider 
who has treated the veteran for the 
disorders at issue since January 2005, 
the date of the most recent treatment 
records in the claims file.  All records 
obtained should be associated with the 
claims file.

3.  After completion of #1 and #2, the 
AMC should schedule the veteran for 
appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of the disorders at issue to 
determine whether any disorder at issue, 
if found, bears any relationship to 
service, including any treatment or 
injuries identified in the service 
medical records.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must address the 
following medical question for each of 
the disorders at issue:
Is it very likely, at least as likely 
as not, or highly unlikely that any 
disorder at issue, if found, is 
related by etiology to service on any 
basis?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the AMC should adjudicate 
the veteran's claims of entitlement to 
service connection for residuals of a 
right leg injury; entitlement to service 
connection for residuals of a left leg 
injury; entitlement to service connection 
for residuals of a right side injury; 
entitlement to service connection for 
residuals of a head injury; entitlement 
to service connection for residuals of a 
cervical spine injury; entitlement to 
service connection for a stomach 
disorder; entitlement to service 
connection for ulcers; entitlement to 
service connection for adenitis; and 
entitlement to service connection for a 
stroke.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection and result in a denial.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

